204 F.2d 694
UNITED FILM SERVICE, Inc., a Corporation, Petitioner,v.FEDERAL TRADE COMMISSION.
No. 14282.
United States Court of Appeals Eighth Circuit.
May 29, 1953.

Petition to Review and Set Aside Order of Federal Trade Commission.
Morrison, Hecker, Buck, Cozad & Rogers, Kansas City, Mo., for petitioner.
W. T. Kelley, General Counsel, Federal Trade Commission, Robert B. Dawkins, Asst. General Counsel, Federal Trade Commission, and James W. Cassedy, Asst. General Counsel, Federal Trade Commission, Washington, D. C., for respondent.
PER CURIAM.


1
Petition to Review and Set aside Order of Federal Trade Commission dismissed and order of Federal Trade Commission affirmed and enforced, on stipulation of parties, etc.